Case 18-12012-LSS   Doc 298-1   Filed 11/02/18   Page 1 of 3




                       EXHIBIT A

                    PROPOSED ORDER
               Case 18-12012-LSS           Doc 298-1       Filed 11/02/18       Page 2 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

In re:                                                Chapter 11
OPEN ROAD FILMS, LLC, a Delaware                      Case No. 18-12012 (LSS)
limited liability company, et al.,1
                                                      (Jointly Administered)
                         Debtors.
                                                      Re: D.I. _____

    ORDER SHORTENING NOTICE OF MOTION OF VIACOM INTERNATIONAL INC.
     PURSUANT TO SECTIONS 362(d) AND 553 OF THE BANKRUPTCY CODE FOR
              RELIEF FROM THE STAY TO EFFECTUATE SETOFF

                 Upon the motion (the “Motion to Shorten”),2 of Viacom International Inc.

pursuant to sections 102(1) and 105 of the Bankruptcy Code, Bankruptcy Rule 9006 and Local

Rule 9006-1(e), requesting an order shortening notice to allow the Motion of Viacom

International Inc. Pursuant to Sections 362(d) and 553 of the Bankruptcy Code for Relief from

the Stay to Effectuate Setoff (the “Motion for Relief from Stay”) to be considered at the hearing

scheduled for November 9, 2018 at 10:00 a.m. (ET); and the Court having jurisdiction to

consider the Motion to Shorten and the relief requested therein pursuant to 28 U.S.C. §§ 157 and

1334; and consideration of the Motion to Shorten and the relief requested therein being a core

proceeding pursuant to 28 U.S.C. § 157(b); and venue being proper in this district pursuant to 28

U.S.C. § 1409(a); and due and proper notice of the Motion to Shorten having been provided to

the parties listed therein and no adverse interest being affected; and after due deliberation and

sufficient cause appearing therefor,



1
         The Debtors and the last four digits of their respective federal taxpayer identification numbers are
         as follows: Open Road Films, LLC (4435-Del.); Open Road Releasing, LLC (4736-Del.); OR
         Productions LLC (5873-Del.); Briarcliff LLC (7304-Del.); Open Road International LLC (4109-
         Del.); and Empire Productions LLC (9375-Del.). The Debtors’ address is 2049 Century Park
         East, 4th Floor, Los Angeles, CA 90067.
              Case 18-12012-LSS         Doc 298-1      Filed 11/02/18     Page 3 of 3



                IT IS HEREBY ORDERED THAT:

              1.        The Motion to Shorten is GRANTED as set forth herein.

              2.        The Motion for Relief from Stay will be considered at the hearing on

November 9, 2018 at 10:00 a.m. (ET) (the “Sale Hearing”) in conjunction with the Sale

Motion.

              3.        Objections, if any, to the Motion for Relief from Stay shall be filed on or

before 4:00 p.m. (ET) on November 7, 2018.

              4.        This Court retains jurisdiction to construe and enforce the terms of this

Order.

Dated: ______________, 2018
       Wilmington, Delaware


                                       THE HONORABLE LAURIE SELBER SILVERSTEIN
                                       UNITED STATES BANKRUPTCY JUDGE




2
         Capitalized terms used but not defined herein shall have the meaning ascribed to them in the
         Motion to Shorten.

                                                  2
